DETAILED ACTION
Applicant’s amendment filed November 2, 2020 is acknowledged.
Claims 1, 6-10, 12-15, 24, and 28-30 have been amended.
Claims 2, 3, and 26 are cancelled as previously indicated.  Claim 31 has been newly added.
Claims 1, 4-25, and 27-31 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. (Non-Patent Literature – “Beam measurement in NR” – 3GPP TSG-RAN WG#4 Meeting) in view of Jung et al. (hereinafter Jung) (U.S. Patent Application Publication # 2018/0279380 A1), and further in view of RAMACHANDRA et al. (hereinafter Ramachandra) (U.S. Patent Application Publication # 2020/0037212 A1).
Regarding claims 1 and 18, Nokia teaches and discloses a method and apparatus for wireless communications at a user equipment (UE), comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive at the UE, from a serving cell associated with a wireless network, a beam mode indicator (system information) that indicates a set of one or more beams for (pages 2-3, section 2.1; teaches “…BRS (Beam Reference Signals). Based on the beam configuration information in the system information UE could be able to determine the operation mode of the cell (single beam/multi beam)…and the discovery signal periodicity it is able to detect different beams of the cell…”); 
perform, during the measurement window (measurement period; page 5, section 2.3), at least one cell measurement on at least one SS block received from the at least one neighboring cell (page 4, section 2.2.4; teaches “…perform connected mode neighbor cell measurements quickly and efficiently based on the SYNC signal quality metrics…”; page 5, section 2.3) and at least one cell measurement on at least one SS block received from the serving cell (page 4, section 2.2.4; teaches “…As the signals are beam specific UE is able to measure and detect different beams and feedback this information network (serving cell)…”; page 5, section 2.3); 
determine, based at least in part on the beam indicator, whether to decode a physical broadcast channel (PBCH) received in each SS block from the at least one neighboring cell and each SS block from the serving cell (page 4, section 2.2.3; teaches whether to decode the broadcast channel from the SYNCH signals; page 4, section 2.2.4; teaches “For neighbour cell measurements it would be beneficial for UE in connected mode to avoid need for reading PBCH information of neighbour cells…”); and 
transmit a cell measurement report (feedback), the cell measurement report based at least in part on the at least one cell measurement, and the cell measurement (page 4, section 2.2.4; teaches “…As the signals are beam specific UE is able to measure and detect different beams and feedback this information to network (serving cell)…”). 
However, Nokia may not expressly disclose receiving at the UE, from the serving cell, an indicator of a maximum number of synchronization signal (SS) blocks in an SS burst set; and a measurement window whose size is based on at least in part on the maximum number of SS blocks in the SS burst set.
Nonetheless, in the same field of endeavor, Jung teaches and suggests receiving at the UE, from the serving cell, an indicator of a maximum number of synchronization signal (SS) blocks in an SS burst set; and a measurement window whose size is based on at least in part on the maximum number of SS blocks in the SS burst set ([0025]; figure 4; [0030]; “…SS block transmission window size in terms of the number of slots may be set to be the same as the maximum allowed number of SS blocks per an SS burst set period in a given frequency range…”; teaches the UE receives an indication of a maximum number of SS blocks per SS burst set and a transmission window size based on the maximum number of SS blocks per SS burst set).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an indication of a maximum number of SS blocks per SS burst set and a transmission window size based on the maximum number of SS blocks per SS burst set as taught by Jung with the 
However, Nokia, as modified by Jung, may not expressly disclose performing at least one cell measurement from at least one neighboring cell and the serving cell during a transmission time interval.
Nonetheless, in the same field of endeavor, Ramachandra teaches and suggests performing at least one cell measurement on at least one SS block received from at least one neighboring cell and at least one cell measurement on at least one SS block received from the serving cell during the transmission time interval (figures 4-6; [0023]; [0061]; teaches measuring SS block from a serving cell and neighbor cell during the time interval/period).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate measuring SS block from a serving cell and neighbor cell during the time interval/period as taught by Ramachandra with the method and apparatus as disclosed by Nokia, as modified by Jung, for the purpose of reducing time and efficiently using resources during cell re-selection assessment, as suggested by Ramachandra.

Regarding claim 4, Nokia, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose wherein the at least one cell measurement comprises at least one intra-frequency measurement on the at least one SS block. 
([0050]; teaches “…SS-block based measurement is used for inter-frequency and intra-frequency measurement…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SS-block based measurement is used for intra-frequency measurement as taught by Ramachandra with the method and apparatus as disclosed by Nokia, as modified by Jung and Ramachandra, for the purpose of reducing time and efficiently using resources during cell re-selection assessment, as suggested by Ramachandra.

Regarding claim 5, Nokia, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose determining the serving cell and a neighboring cell have a synchronized SS burst set periodicity and SS burst set transmission; and determining, based at least in part on the determination that the serving cell and the neighboring cell have the synchronized SS burst set periodicity and SS burst set transmission, and based at least in part on a first timing or a first beam index of each SS block received from the serving cell, at least one of a second timing or a second beam index of each SS block in the at least one SS block received from the neighboring cell.
Nonetheless, Jung further teaches and suggests determining the serving cell and a neighboring cell have a synchronized SS burst set periodicity and SS burst set transmission; and determining, based at least in part on the determination that the (figure 4; [0030]; [0031]; [0032]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a synchronization accuracy of the SS burst set interval as taught by Jung with the method and apparatus as disclosed by Nokia, as modified by Jung and Ramachandra, for the purpose of reducing time and efficiently using resources during cell re-selection assessment.

Regarding claim 6, Nokia, as modified by Jung and Ramachandra, further teaches and discloses wherein the set of one or more beams indicated by the beam indicator comprises a single beam, the method further comprising: monitoring the single beam for the at least one SS block; determining, based at least in part on the beam indicator, to refrain from decoding the PBCH received in each SS block of the at least one SS block; and formatting the cell measurement report, based at least in part on the beam indicator, to include an association of a cell identity (cell ID) of a neighboring cell and one or more of the at least one cell measurement (pages 2-3, section 2.1; teaches “…BRS (Beam Reference Signals). Based on the beam configuration information in the system information UE could be able to determine the operation mode of the cell (single beam/multi beam)…and the discovery signal periodicity it is able to detect different beams of the cell…”). 

Regarding claim 7, Nokia, as modified by Jung and Ramachandra, further teaches and discloses wherein the set of one or more beams indicated by the beam indicator comprises a plurality of beams, the method further comprising: monitoring the plurality of beams for the at least one SS block (pages 2-3, section 2.1; teaches “…BRS (Beam Reference Signals). Based on the beam configuration information in the system information UE could be able to determine the operation mode of the cell (single beam/multi beam)…and the discovery signal periodicity it is able to detect different beams of the cell…”). 

Regarding claim 16, Nokia, as modified by Jung and Ramachandra, further teaches and discloses wherein an SS burst set periodicity of the at least one neighboring cell is based at least in part on an SS burst set of the neighboring cell (page 5, section 2.3; “NR-SS Periodicity”; “Number of Resource elements in NR-SS”; “…calculate the potential available resource elements per NR-SS measurements…”). 

Regarding claim 17, Nokia, as modified by Jung and Ramachandra,  further teaches and discloses wherein the beam indicator is associated with a cell measurement report transmission periodicity (page 4, section 2.2.4; “Beam Reference Signals”; teaches “…beam specific Beam Reference Signal should be transmitted periodically in a cell… As the signals are beam specific UE is able to measure and detect different beams and feedback this information to network (serving cell)…). 

Claims 8-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. (Non-Patent Literature – “Beam measurement in NR” – 3GPP TSG-RAN WG#4 Meeting) in view of Jung et al. (hereinafter Jung) (U.S. Patent Application Publication # 2018/0279380 A1) and RAMACHANDRA et al. (hereinafter Ramachandra) (U.S. Patent Application Publication # 2020/0037212 A1), and further in view of MOON et al. (hereinafter Moon) (U.S. Patent Application Publication # 2017/0208494 A1).
Regarding claim 8, Nokia, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose determining a maximum value of the at least one cell measurement; determining, based at least in part on the beam indicator, to refrain from decoding the PBCH received in each SS block of the at least one SS block; and formatting the cell measurement report, based at least in part on the beam indicator, to include an association of a cell identity (cell ID) of a neighboring cell and the maximum value of the at least one cell measurement. 
Nonetheless, in the same field of endeavor, Moon teaches and suggests determining a maximum value of the at least one cell measurement (maximum value of L3 outputs); determining, based at least in part on the beam indicator, to refrain from decoding the PBCH received in each SS block of the at least one SS block ([0401]; “…the idle mode UE may not individually divide the 5G-NB's beams…the channel including the beam related information like a physical broadcast channel ( PBCH) to allow the UE to individually divide the 5G-NB's beam needs to be included but the idle mode UE does not generally decode the information…”); and formatting the cell measurement report, based at least in part on the beam indicator, to include an association of a cell identity (cell ID) of a neighboring cell and the maximum value of the at least one cell measurement ([0235]; “…the L3 filtering outputs are generated as many as the number of beam pairs and therefore the 5G-NB may instruct the UE to perform a method for deriving cell measurement information that is a cell-level value. As the method for deriving cell measurement information, as described above, (a) a maximum value, a sum, a weighted sum, or a weighted mean of L3 filter outputs …”; [0248]; [0359]; “…the UE may differentiate the cell and the beam using a cell ID and a beam ID that are exclusively allocated to the cell and the beam …”; [0401]; teaches determining a max value of the cell measurement and determining PBCH decoding and formatting the cell measurement based on the related information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a max value of the cell measurement and determining PBCH decoding and formatting the cell measurement based on the related information as taught by Moon with method and apparatus as disclosed by Nokia, as modified by Jung and Ramachandra, for the purpose of conserving device resources and efficiently communicating cell measurements.

claim 9, Nokia, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose determining a maximum value of the at least one cell measurement; determining, based at least in part on the beam indicator, to decode a first PBCH received in a first SS block associated with the maximum value of the at least one cell measurement; and formatting the cell measurement report, based at least in part on the beam indicator, to include an association of a cell identity (cell ID) of a neighboring cell, a beam index obtained from the decoded first PBCH, and the maximum value of the at least one cell measurement. 
Nonetheless, in the same field of endeavor, Moon teaches and suggests determining a maximum value of the at least one cell measurement (maximum value of L3 outputs); determining, based at least in part on the beam indicator (idle or connected mode; [0387]), to decode a first PBCH received in a first SS block associated with the maximum value of the at least one cell measurement; and formatting the cell measurement report, based at least in part on the beam indicator, to include an association of a cell identity (cell ID) of a neighboring cell, a beam index obtained from the decoded first PBCH, and the maximum value of the at least one cell measurement ([0235]; “…the L3 filtering outputs are generated as many as the number of beam pairs and therefore the 5G-NB may instruct the UE to perform a method for deriving cell measurement information that is a cell-level value. As the method for deriving cell measurement information, as described above, (a) a maximum value, a sum, a weighted sum, or a weighted mean of L3 filter outputs …”; [0248]; [0359]; “…the UE may differentiate the cell and the beam using a cell ID and a beam ID that are exclusively allocated to the cell and the beam …”; [0401]; teaches determining a max value of the cell measurement and determining PBCH decoding and formatting the cell measurement based on the related information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a max value of the cell measurement and determining PBCH decoding and formatting the cell measurement based on the related information as taught by Moon with method and apparatus as disclosed by Nokia, as modified by Jung and Ramachandra, for the purpose of conserving device resources and efficiently communicating cell measurements.

Regarding claim 10, Nokia, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose determining a maximum value of the at least one cell measurement; determining that the maximum value satisfies a threshold; determining, based at least in part on the beam indicator and the determination that the maximum value satisfies the threshold, to decode a first PBCH received in a first SS block associated with the maximum value of the at least one cell measurement; and formatting the cell measurement report, based at least in part on the beam indicator and the determination that the maximum value satisfies the threshold, to include an association of a cell identity (cell ID) of a neighboring cell, a beam index obtained from the decoded first PBCH, and the maximum value of the at least one cell measurement. 
(maximum value of L3 outputs); determining that the maximum value satisfies a threshold (“…a maximum value… of the L3 filter outputs equal to or greater than the threshold…”; [0235]); determining, based at least in part on the beam indicator and the determination that the maximum value satisfies the threshold, to decode a first PBCH received in a first SS block associated with the maximum value of the at least one cell measurement; and formatting the cell measurement report, based at least in part on the beam indicator and the determination that the maximum value satisfies the threshold, to include an association of a cell identity (cell ID) of a neighboring cell, a beam index obtained from the decoded first PBCH, and the maximum value of the at least one cell measurement ([0235]; “…the L3 filtering outputs are generated as many as the number of beam pairs and therefore the 5G-NB may instruct the UE to perform a method for deriving cell measurement information that is a cell-level value. As the method for deriving cell measurement information, as described above, (a) a maximum value, a sum, a weighted sum, or a weighted mean of L3 filter outputs… a maximum value… of the L3 filter outputs equal to or greater than the threshold…”; [0248]; [0359]; “…the UE may differentiate the cell and the beam using a cell ID and a beam ID that are exclusively allocated to the cell and the beam …”; [0401]; teaches determining a max value of the cell measurement and determining PBCH decoding and formatting the cell measurement based on the related information).


Regarding claim 11, Nokia, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose receiving the threshold from the serving cell. 
Nonetheless, in the same field of endeavor, Moon teaches and suggests receiving the threshold from the serving cell ([0235]; [0414]; teaches “….the 5G-NB may notify the UE of the information (relevant parameter, threshold, beam related information, operation mode, or the like) that the UE needs to know in performing all the operations described so far by using the following method…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving threshold information from the 5G-NB as taught by Moon with method and apparatus as disclosed by Nokia, as modified by Jung and Ramachandra, for the purpose of conserving device resources and efficiently communicating cell measurements.

claim 12, Nokia, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose determining a maximum value of the at least one cell measurement; determining that the maximum value fails to satisfy a threshold; determining, based at least in part on the beam indicator and the determination that the maximum value fails to satisfy the threshold, to refrain from decoding the PBCH received in each SS block of the at least one SS block; and formatting the cell measurement report, based at least in part on the beam indicator and the determination that the maximum value fails to satisfy the threshold, to include an association of a cell identity (cell ID) of a neighboring cell and the maximum value of the at least one cell measurement. 
Nonetheless, in the same field of endeavor, Moon teaches and suggests determining a maximum value of the at least one cell measurement (maximum value of L3 outputs); determining that the maximum value fails to satisfy a threshold (“…a maximum value… of the L3 filter outputs equal to or greater than the threshold…”; [0235]); determining, based at least in part on the beam indicator and the determination that the maximum value fails to satisfy the threshold, to refrain from decoding the PBCH received in each SS block of the at least one SS block ([0401]; “…the idle mode UE may not individually divide the 5G-NB's beams…the channel including the beam related information like a physical broadcast channel ( PBCH) to allow the UE to individually divide the 5G-NB's beam needs to be included but the idle mode UE does not generally decode the information…”); and formatting the cell measurement report, based at least in part on the beam indicator and the determination that the maximum value fails to satisfy the threshold, to include an ([0235]; “…the L3 filtering outputs are generated as many as the number of beam pairs and therefore the 5G-NB may instruct the UE to perform a method for deriving cell measurement information that is a cell-level value. As the method for deriving cell measurement information, as described above, (a) a maximum value, a sum, a weighted sum, or a weighted mean of L3 filter outputs… a maximum value… of the L3 filter outputs equal to or greater than the threshold…”; [0248]; [0359]; “…the UE may differentiate the cell and the beam using a cell ID and a beam ID that are exclusively allocated to the cell and the beam …”; [0401]; teaches determining a max value of the cell measurement and determining PBCH decoding and formatting the cell measurement based on the related information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a max value of the cell measurement and determining PBCH decoding and formatting the cell measurement based on the related information as taught by Moon with method and apparatus as disclosed by Nokia, as modified by Jung and Ramachandra, for the purpose of conserving device resources and efficiently communicating cell measurements.

Regarding claim 15, Nokia, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose determining a maximum value of the at least one cell measurement per beam, for the set of one or more beams; 
Nonetheless, in the same field of endeavor, Moon teaches and suggests determining a maximum value of the at least one cell measurement per beam, for a set of one or more beams (maximum value of L3 outputs); determining, based at least in part on the beam indicator, to decode a set of one or more PBCHs received in a set of one or more SS blocks associated with the determined maximum values; and formatting the cell measurement report, based at least in part on the beam, to include, per beam of the set of one or more beams, an association of a cell identity (cell ID) of a neighboring cell, a beam index obtained from a decoded PBCH, and a corresponding maximum value of the determined maximum values ([0235]; “…the L3 filtering outputs are generated as many as the number of beam pairs and therefore the 5G-NB may instruct the UE to perform a method for deriving cell measurement information that is a cell-level value. As the method for deriving cell measurement information, as described above, (a) a maximum value, a sum, a weighted sum, or a weighted mean of L3 filter outputs… a maximum value… of the L3 filter outputs equal to or greater than the threshold…”; [0248]; [0359]; “…the UE may differentiate the cell and the beam using a cell ID and a beam ID that are exclusively allocated to the cell and the beam …”; [0401]; teaches determining a max value of the cell measurement and determining PBCH decoding and formatting the cell measurement based on the related information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a max value of the cell measurement and determining PBCH decoding and formatting the cell measurement based on the related information as taught by Moon with method and apparatus as disclosed by Nokia, as modified by Jung and Ramachandra, for the purpose of conserving device resources and efficiently communicating cell measurements.

Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2017/0195998 A1) in view of Jung et al. (hereinafter Jung) (U.S. Patent Application Publication # 2018/0279380 A1), and further in view of RAMACHANDRA et al. (hereinafter Ramachandra) (U.S. Patent Application Publication # 2020/0037212 A1).
Regarding claims 19 and 30, Zhang teaches and discloses a method and apparatus for wireless communications at a base station (base station/eNB, figure 1), comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
transmit, to a user equipment (UE) (UE, figure 1), a beam indicator that indicates a set of one or more beams for which cell measurement and reporting is to be performed by the UE; receive a cell measurement report from the UE (abstract; “…sending initial beam index information of an initial beam, allocated for user equipment…receiving a radio resource management (RRM) measurement report from the user equipment…”; figure 9; [0680]; [0682]); and 
interpret the cell measurement report, based at least in part on the RRM mode indicator, to extract at least one cell measurement on at least one SS block received by the UE from the at least one neighboring cell (abstract; figure 9; [0467]; [0683]; [0684] “…receiving a radio resource management (RRM) measurement report from the user equipment…”).
However, Nokia may not expressly disclose transmitting, to the UE, an indicator of a maximum number of synchronization signal (SS) blocks in an SS burst set; the cell measurement report based at least in part on a measurement window whose size is based on at least in part on the maximum number of SS blocks in the SS burst set; and extract at least one cell measurement on at least one SS block received by the UE from a serving cell.
Nonetheless, in the same field of endeavor, Jung teaches and suggests transmitting, to the UE, an indicator of a maximum number of synchronization signal (SS) blocks in an SS burst set; the cell measurement report based at least in part on a measurement window whose size is based on at least in part on the maximum number of SS blocks in the SS burst set; and extract at least one cell measurement on at least one SS block received by the UE from a serving cell ([0025]; figure 4; [0030]; “…SS block transmission window size in terms of the number of slots may be set to be the same as the maximum allowed number of SS blocks per an SS burst set period in a given frequency range…”; teaches the UE receives an indication of a maximum number of SS blocks per SS burst set and a transmission window size based on the maximum number of SS blocks per SS burst set).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an indication of a maximum number of SS blocks per SS burst set and a transmission window size based on the maximum number of SS blocks per SS burst set as taught by Jung with the method and apparatus as disclosed by Zhang for the purpose of reducing signaling overhead, as suggested by Jung.
However, Nokia, as modified by Jung, may not expressly disclose extracting at least one cell measurement from at least one neighboring cell and the serving cell during a transmission time interval.
Nonetheless, in the same field of endeavor, Ramachandra teaches and suggests extracting at least one cell measurement on at least one SS block received by the UE from at least one neighboring cell and at least one cell measurement on at least one SS block received by the UE from the serving cell during the transmission time interval (figures 4-6; [0023]; [0061]; teaches measuring and extracting SS block from a serving cell and neighbor cell during the time interval/period).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate measuring and extracting SS block from a serving cell and neighbor cell during the time interval/period as taught by Ramachandra with the method and apparatus as disclosed by Nokia, as modified by Jung, for the purpose of reducing time and efficiently using resources during cell re-selection assessment, as suggested by Ramachandra.

Claims 20, 21, 27, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2017/0195998 A1) in view of Jung et al. (hereinafter Jung) (U.S. Patent Application Publication # 2018/0279380 A1) and RAMACHANDRA et al. (hereinafter Ramachandra) (U.S. Patent Application Publication # 2020/0037212 A1), and further in view of Nokia et al. (Non-Patent Literature – “Beam measurement in NR” – 3GPP TSG-RAN WG#4 Meeting).
Regarding claim 20, Zhang, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose wherein the set of one or more beams indicated by the beam indicator comprises a single beam, and wherein interpreting the cell measurement report comprises: interpreting the cell measurement report, based at least in part on the beam indicator, to include an association of a cell identity (cell ID) of a neighboring cell and the at least one cell measurement on at least one SS block received by the UE from the at least one neighboring cell, and at least one cell measurement on at least one SS block received by the UE from the serving cell. 
Nonetheless, in the same field of endeavor, Nokia teaches and suggests  wherein the set of one or more beams indicated by the beam indicator comprises a single beam, and wherein interpreting the cell measurement report comprises: interpreting the cell measurement report, based at least in part on the beam indicator, to include an association of a cell identity (cell ID) of a neighboring cell and the at least one cell measurement on at least one SS block received by the UE from the at least one neighboring cell, and at least one cell measurement on at least one SS block (pages 2-3, section 2.1; teaches “…BRS (Beam Reference Signals). Based on the beam configuration information in the system information UE could be able to determine the operation mode of the cell (single beam/multi beam)…and the discovery signal periodicity it is able to detect different beams of the cell…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determine the operation mode of the cell (single beam/multi beam) as taught by Nokia with the method as disclosed by Zhang, as modified by Jung and Ramachandra, for the purpose of indicating the operation mode in order to conserve device resources.

Regarding claim 21, Zhang, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose wherein the set of one or more beams indicated by the beam indicator comprises a plurality of beams. 
Nonetheless, in the same field of endeavor, Nokia teaches and suggests wherein the set of one or more beams indicated by the beam indicator comprises a plurality of beams (pages 2-3, section 2.1; teaches “…BRS (Beam Reference Signals). Based on the beam configuration information in the system information UE could be able to determine the operation mode of the cell (single beam/multi beam)…and the discovery signal periodicity it is able to detect different beams of the cell…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determine the operation mode of the cell (single beam/multi beam) as taught by Nokia with the method 

Regarding claim 27, Zhang, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose wherein an SS burst set periodicity of the at least one neighboring cell is based at least in part on an SS burst set of the neighboring cell.
Nonetheless, in the same field of endeavor, Nokia teaches and suggests wherein an SS burst set periodicity of the at least one neighboring cell is based at least in part on an SS burst set of the neighboring cell (page 5, section 2.3; “NR-SS Periodicity”; “Number of Resource elements in NR-SS”; “…calculate the potential available resource elements per NR-SS measurements…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculate the potential available resource elements per NR-SS measurements as taught by Nokia with the method as disclosed by Zhang, as modified by Jung and Ramachandra, for the purpose of indicating the operation mode in order to conserve device resources.

Regarding claim 28, Zhang, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose wherein the beam indicator is associated with a cell measurement report transmission periodicity. 
Nonetheless, in the same field of endeavor, Nokia teaches and suggests wherein the beam indicator is associated with a cell measurement report transmission periodicity (page 4, section 2.2.4; “Beam Reference Signals”; teaches “…As the signals are beam specific UE is able to measure and detect different beams and feedback this information network (serving cell)…”; page 5, section 2.3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determine the operation mode of the cell (single beam/multi beam) as taught by Nokia with the method as disclosed by Zhang, as modified by Jung and Ramachandra, for the purpose of indicating the operation mode in order to conserve device resources.

Regarding claim 29, Zhang, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose wherein the cell measurement report transmission periodicity is based at least in part on whether the beam indicator indicates per cell measurement reporting or per beam measurement reporting. 
Nonetheless, in the same field of endeavor, Nokia teaches and suggests wherein the cell measurement report transmission periodicity is based at least in part on whether the beam indicator indicates per cell measurement reporting or per beam measurement reporting (page 4, section 2.2.4; “Beam Reference Signals”; teaches “…As the signals are beam specific UE is able to measure and detect different beams and feedback this information network (serving cell)…”; page 5, section 2.3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determine the operation mode of the cell (single beam/multi beam) as taught by Nokia with the method .

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2017/0195998 A1) in view of Jung et al. (hereinafter Jung) (U.S. Patent Application Publication # 2018/0279380 A1) and RAMACHANDRA et al. (hereinafter Ramachandra) (U.S. Patent Application Publication # 2020/0037212 A1), and further in view of MOON et al. (hereinafter Moon) (U.S. Patent Application Publication # 2017/0208494 A1).
Regarding claim 22, Zhang, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose wherein interpreting the cell measurement report comprises: interpreting the cell measurement report, based at least in part on the beam indicator, to include an association of a cell identity (cell ID) of a neighboring cell and a maximum value of the at least one cell measurement on at least one SS block received by the UE from the at least one neighboring cell, and at least one cell measurement on at least one SS block received by the UE from the serving cell. 
Nonetheless, in the same field of endeavor, Moon teaches and suggests wherein interpreting the cell measurement report (cell measurement information) comprises: interpreting the cell measurement report, based at least in part on the beam indicator, to include an association of a cell identity (cell ID) of a neighboring cell and a maximum value (maximum value of L3 outputs) of the at least one cell measurement on at least one SS block received by the UE from the at least one neighboring cell, and at least one cell measurement on at least one SS block received by the UE from the serving cell ([0235]; “…the L3 filtering outputs are generated as many as the number of beam pairs and therefore the 5G-NB may instruct the UE to perform a method for deriving cell measurement information that is a cell-level value. As the method for deriving cell measurement information, as described above, (a) a maximum value, a sum, a weighted sum, or a weighted mean of L3 filter outputs …”; [0248]; [0359]; “…the UE may differentiate the cell and the beam using a cell ID and a beam ID that are exclusively allocated to the cell and the beam …”; [0401]; teaches determining a max value of the cell measurement and determining PBCH decoding and formatting the cell measurement based on the related information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a max value of the cell measurement and determining PBCH decoding and formatting the cell measurement based on the related information as taught by Moon with method and apparatus as disclosed by Zhang, as modified by Jung and Ramachandra, for the purpose of conserving device resources and efficiently communicating cell measurements.

Regarding claim 23, Zhang, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose wherein interpreting the cell measurement report comprises: interpreting the cell measurement report, based at least in part on the beam indicator, to include an association of a cell identity (cell ID) of a neighboring cell, a beam index, and a maximum value of the at least one cell measurement on at least one SS block received by the UE from the at least one 
Nonetheless, in the same field of endeavor, Moon teaches and suggests wherein interpreting the cell measurement report (cell measurement information) comprises: interpreting the cell measurement report, based at least in part on the beam indicator, to include an association of a cell identity (cell ID) of a neighboring cell, a beam index ([0379]), and a maximum value (maximum value of L3 outputs) of the at least one cell measurement on at least one SS block received by the UE from the at least one neighboring cell, and at least one cell measurement on at least one SS block received by the UE from the serving cell ([0235]; “…the L3 filtering outputs are generated as many as the number of beam pairs and therefore the 5G-NB may instruct the UE to perform a method for deriving cell measurement information that is a cell-level value. As the method for deriving cell measurement information, as described above, (a) a maximum value, a sum, a weighted sum, or a weighted mean of L3 filter outputs …”; [0248]; [0359]; “…the UE may differentiate the cell and the beam using a cell ID and a beam ID that are exclusively allocated to the cell and the beam …”; [0401]; teaches determining a max value of the cell measurement and determining PBCH decoding and formatting the cell measurement based on the related information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a max value of the cell measurement and determining PBCH decoding and formatting the cell measurement based on the related information as taught by Moon with method and 

Regarding claim 24, Zhang, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose wherein interpreting the cell measurement report comprises: interpreting the cell measurement report, based at least in part on the beam indicator, to include, for each beam in the set of one or more beams, an association of a cell identity (cell ID) of a neighboring cell, a beam index for a beam in the set of one or more beams, and a maximum value of the at least one cell measurement on at least one SS block received by the UE from the at least one neighboring cell for the beam in the set of one or more beams, and a maximum value of the at least one cell measurement on at least one SS block received by the UE from the serving cell for the beam in the set of one or more beams. 
Nonetheless, in the same field of endeavor, Moon teaches and suggests wherein interpreting the cell measurement report (cell measurement information) comprises: interpreting the cell measurement report, based at least in part on the beam indicator, to include, for each beam in the set of one or more beams, an association of a cell identity (cell ID) of a neighboring cell, a beam index for a beam in the set of one or more beams ([0379]), and a maximum value (maximum value of L3 outputs) of the at least one cell measurement on at least one SS block received by the UE from the at least one neighboring cell for the beam in the set of one or more beams, and a maximum value of the at least one cell measurement on at least one SS block received by the UE from the ([0235]; “…the L3 filtering outputs are generated as many as the number of beam pairs and therefore the 5G-NB may instruct the UE to perform a method for deriving cell measurement information that is a cell-level value. As the method for deriving cell measurement information, as described above, (a) a maximum value, a sum, a weighted sum, or a weighted mean of L3 filter outputs …”; [0248]; [0359]; “…the UE may differentiate the cell and the beam using a cell ID and a beam ID that are exclusively allocated to the cell and the beam …”; [0401]; teaches determining a max value of the cell measurement and determining PBCH decoding and formatting the cell measurement based on the related information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a max value of the cell measurement and determining PBCH decoding and formatting the cell measurement based on the related information as taught by Moon with method and apparatus as disclosed by Zhang, as modified by Jung and Ramachandra, for the purpose of conserving device resources and efficiently communicating cell measurements.

Regarding claim 25, Zhang, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose transmitting, to the UE, at least one cell measurement threshold for determining whether the UE should include a cell measurement in the cell measurement report. 
(cell measurement information) (“…a maximum value… of the L3 filter outputs equal to or greater than the threshold…”; [0235]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cell measurement threshold as taught by Moon with method and apparatus as disclosed by Zhang, as modified by Jung and Ramachandra, for the purpose of conserving device resources and efficiently communicating cell measurements.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. (Non-Patent Literature – “Beam measurement in NR” – 3GPP TSG-RAN WG#4 Meeting) in view of Jung et al. (hereinafter Jung) (U.S. Patent Application Publication # 2018/0279380 A1) and RAMACHANDRA et al. (hereinafter Ramachandra) (U.S. Patent Application Publication # 2020/0037212 A1), and further in view of ABEDINI et al. (hereinafter Abedini) (U.S. Patent Application Publication # 2018/0115990 A1).
Regarding claim 31, Nokia, as modified by Jung and Ramachandra, discloses the claimed invention, but may not expressly disclose wherein the beam indicator is an RRM mode indicator.
Nonetheless, in the same field of endeavor, Abedini teaches and suggests wherein the beam indicator is an RRM mode indicator ([0097]; [0099]; teaches RRM operation mode).
.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1, 4-25, and 27-31 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 
Consider claim 1, Applicant argues, on pages 12-14 of the Remarks, that Nokia and Jung do not teach or disclose “performing…at least one cell measurement on at least one SS block received from at least one neighboring cell during a transmission time interval and at least one cell measurement on at least one SS block received from the serving cell during the transmission time interval”.
The Examiner respectfully disagrees with Applicant's argument because as recited in the above rejections, Nokia, as modified by Jung and Ramachandra, does teach and suggest performing at least one cell measurement on at least one SS block 
Nokia is relied upon to teach and disclose based on the beam configuration information in the system information UE could be able to determine the operation mode of the cell (single beam/multi beam), the discovery signal periodicity it is able to detect different beams of the cell, and the signals are beam specific UE is able to measure and detect different beams and feedback this information network (pages 2-3, section 2.1; page 4, section 2.2.4).  In addition, Jung is relied upon to teach the UE receives an indication of a maximum number of SS blocks per SS burst set and a transmission window size based on the maximum number of SS blocks per SS burst set ([0030]).
Although Nokia and Jung may not explicitly teach performing at least one cell measurement from at least one neighboring cell and the serving cell during a transmission time interval, Ramachandra teaches and suggests measuring SS block from a serving cell and neighbor cell during the time interval/period (figures 4-6; [0023]; [0061]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate measuring SS block from a serving cell and neighbor cell during the time interval/period as taught by Ramachandra with the method and apparatus as disclosed by Nokia, as modified by Jung, for the purpose of reducing time and efficiently using resources during cell re-selection assessment, as suggested by Ramachandra.  Therefore, based on the broadest reasonable interpretation, the combination of Nokia, Jung, and Ramachandra, does teach and suggest performing at least one cell measurement on at least one SS block 
Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997).  As a matter of fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003).  Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986).
For independent claims 18, 19, and 30, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claim 1.
For dependent claims 4-17, 20-25, 27-29, and 31, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claims 1 and 19, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
January 29, 2021

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477